Citation Nr: 1645523	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for chronic myeloid leukemia.

2. Entitlement to compensation for tinnitus under the provisions of 38 U.S.C. § 1151, as a result of VA treatment in October 2006. 

3. Entitlement to compensation for right ear hearing loss under the provisions of 38 U.S.C. § 1151, as a result of VA treatment in October 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to December 1968, and from February 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in March 2014 and January 2015 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand these issues again for compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  The Board regrets the delay, but another remand is necessary to ensure that all due process requirements are satisfied, and to aid the Board in making an informed decision.  

Regarding the petition to reopen the claim for chronic myeloid leukemia (CML), the Board instructed the AOJ in its March 2014 and January 2015 remand directives to provide a corrective section 5103(a) notice letter that properly informs the Veteran that the last prior final denial of the claim was a September 2006 Board decision.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2016).  Previous notice letters had provided the incorrect date of the last prior final denial.  The most recent letter, sent in March 2015, continues to provide an incorrect date for the last prior final denial.  It states that the claim was last denied in the July 2010 rating decision, from which the current appeal stems.  However, the last prior final denial was the September 2006 Board decision.  Although VA law no longer requires such notice, a notice letter which provides an incorrect date for the last prior denial is potentially prejudicial to the Veteran.  See VAOPGCREC 6-2014.  Accordingly, a new letter must be sent which provides the correct date of the last prior final denial.  See Stegall, 11 Vet. App. at 271. 

With regard to the claims for compensation for tinnitus and right ear hearing loss under 38 U.S.C. § 1151, a supplemental medical opinion must be obtained on the issue of whether the Veteran's tinnitus or hearing loss were proximately caused by an event not reasonably foreseeable as a result of the October 2006 treatment.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).  The August 2015 VA medical opinion addresses the issue of whether hearing loss or tinnitus were caused by VA fault, but does not comment on the foreseeability issue, as instructed in the Board's January 2015 remand directives.  Thus, in order to comply with the Board's remand directives and to aid the Board in making an informed decision, a medical opinion must be obtained on this issue.  See id.; see also Stegall, 11 Vet. App. at 271.  These claims are also inextricably intertwined with the claim for CML.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Send a corrective section 5103(a) notice letter informing the Veteran that the last prior final denial of the claim for chronic myeloid leukemia was a September 2006 Board decision.  Therefore, in order to reopen the claim, new and material evidence must be submitted since the September 2006 Board decision was issued. 

2. Obtain a supplemental medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ear hearing loss and tinnitus were proximately caused by an event not reasonably foreseeable as a result of VA treatment for chronic myeloid leukemia in October 2006.  That is, would a reasonable health care provider have considered right ear hearing loss and tinnitus to be ordinary risks of the October 2006 treatment? 

The claims file must be made available to the examiner for review. 

The examiner is asked to review all pertinent evidence.  The examiner's attention is also drawn to the following: 
* VA records dated from October 13, 2006, through October 16, 2006, which document the Veteran's treatment for lightheadedness and an unsteady gait, including an elevated white blood cell count that was noted to be coming down satisfactorily.
* VA records dated October 24, 2006, which reflect complaints of tinnitus; records dated October 30, 2006, which reflect a small amount of clotted blood in his right external auditory canal due to scratching of the ear by the Veteran, and an assurance to the Veteran that the ringing would abate once his white blood cell count dropped.
* VA records dated October 31, 2006, noting that his white blood cell count was coming down slowly.
* VA records dated January 2007 noting continued complaints of tinnitus.
* Private records dated March 2007, which include audiological testing showing profound right ear sensorineural hearing loss, and an MRI showing subtle increased signal on the proton density sequence involving the right side of the pons and right cerebral peduncle; and probable moderate chronic small vessel ischemia or possible demyelination.
The examiner must provide a complete explanation in support of the conclusion reached.

3. Then, after completing any other development that may be indicated, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on all matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

